Title: To Thomas Jefferson from Adam Lindsay, 4 December 1791
From: Lindsay, Adam
To: Jefferson, Thomas



Dear Sir
Norfolk. 4th Decemr. 1791.

I received your favour dated 15th. Septr. and should have answered it long before this, but had it not in my power to comply with your request. The person who makes the Candles has been sick, so that I was under the necessity of waiting his recovery and he cannot at present supply me entirely.
I have sent you by the Sloop Alexander Hamilton of Norfolk Captn. Johnston—Three Boxes of Myrtle wax mould’d Candles, 5. to the lib.-weight 141 ₶ at 1 sh. and Boxes 2/. each, and in about 10 days will ship you of the same 110₶ of †4 moulded.—You need not trouble yourself to remit until I send the whole of your order. Respecting the Cyder, I have not found any to my mind, but shall keep a good look-out as this is the proper season.
There is nothing particular here, the Harbour very full of Shipping, trade good, and the town rising fast. We only want houses for our new inhabitants who arrive daily.—A few days since arrived, between 30. and 40. useful Mechanics from Shelburne N.S. and were well received.
I think next summer will draw some Hundreds from thence to this place. Our Canal subscription is almost full and if practicable will be put in execution next Spring.—I remain with much respect, Dr Sir Yr very hble St.,

Adam Lindsay

